810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur PERRY, Plaintiff-Appellant,v.David HIGBY, Detroit Prosecutor, Gretchen Solai, Badge No.96, Detroit Police Officer, Defendants-Appellees.
No. 86-1746.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1986.

Before KENNEDY, MARTIN and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.   Appellant has responded to this Court's September 8, 1986 order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.   Appellant has also filed a motion for appointment of counsel.


2
It appears from the record that final judgment was entered on July 8, 1986.   Appellant's notice of appeal filed on August 21, 1986, was first received in this Court on August 13, 1986.   The notice of appeal was six days late.   Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to file a timely notice of appeal deprives an appellate court of jurisdiction.   Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).   Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for appointment of counsel is denied;  it is further ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction, Rule 9(d)(1), Rules of the Sixth Circuit.